Citation Nr: 0504528	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for a psychiatric disability, to 
include an adjustment disorder, has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1987.

By its March 1995 decision, the RO denied the veteran's 
original claim of service connection for a nervous condition.  
The veteran was notified of the denial of the claim later 
that month, but did not initiate an appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision in which the 
RO declined to reopen the claim for service connection for a 
psychiatric disability, characterized as an adjustment 
disorder, on the basis that new and material evidence had not 
been presented.  In July 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2003, and the veteran filed a substantive appeal 
in October 2003.  

In May 2004, the veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of that 
hearing is associated with the claims file.    


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In a March 1995 decision, the RO denied the veteran's 
claim for service connection for a nervous condition.  
Although notified of that decision that same month, the 
veteran did not initiate an appeal.

3.	No new evidence associated with the claims file since the 
March 1995 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disability, to 
include an adjustment disorder.


CONCLUSIONS OF LAW

1.	The RO's March 1995 denial of service connection for a 
psychiatric disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.	As evidence received since the RO's March 1995 denial is 
not new and material, the veteran's claim for service 
connection for a psychiatric disability, to include 
adjustment disorder, is not reopened.  38 U.S.C.A. § 5108 
(West 2002);  38 C.F.R. §3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen her claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished. 

Through the September 2003 SOC, the July 2004 supplemental 
SOC (SSOC), and the RO's letter of October 2002, the RO 
notified the veteran and her representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of her claim.  In its October 2002 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
employment records, or records from other Federal or state 
agencies.  The RO also requested that the veteran submit any 
additional evidence in her possession, to include medical 
records and pertinent lay statements from other individuals.  
Through this letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the September 2003 SOC 
explaining what was needed to substantiate the claim within 
two months of the veteran's July 2003 NOD of the December 
2002 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letter of October 2002; neither in response to 
that letter, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated above, in May 2004, the 
RO provided the veteran the opportunity to testify before a 
Decision Review Officer.  However, the veteran has not 
submitted any documentary evidence in support of her petition 
to reopen, nor has she or her representative alluded to the 
existence of any such evidence.  Hence, the Board is aware of 
no circumstances in this matter that would put VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the petition to reopen the claim for 
service connection for a psychiatric disability, to include 
an adjustment disorder. 

I.	Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, to include personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

As indicated above, in a March 1995 decision, the RO denied 
service connection for a nervous condition.  Evidence 
considered at that time consisted of the veteran's service 
medical records (SMRs); her DD-214, indicating the dates 
during which she served, and listing as the reason for her 
separation "other physical/mental conditions - personality 
disorder"; and information the veteran had provided on a VA 
Form 21-526 (Application for Compensation or Pension).  Based 
on a review of the evidence, the RO concluded that the only 
medical evidence of record of any psychiatric disability, was 
of a personality disorder diagnosed in service, which under 
the applicable VA law was not designated as a disability.  
The RO also noted that, in any event, the veteran's diagnosed 
personality disorder appeared to have pre-existed service.  
It was further noted that there was no evidence of any 
psychosis manifested to a compensable degree within the one-
year of the veteran's discharge (the pertinent time period 
for establishing service connection for a psychosis on a 
presumptive basis).  As the veteran did not appeal the 
denial, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in September 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38, Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the RO's March 1995 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the only evidence that has been received since 
the RO's March 1995 denial of service connection consists of 
the lay assertions of the veteran, to include her testimony 
presented during a May 2004 hearing before RO personnel, 
regarding her belief that she had a mental condition that 
preexisted service and was aggravated therein.  While the 
veteran's contention regarding possible in-service 
aggravation of her mental condition represents a theory she 
had not yet advanced in support of her claim at time of the 
March 1995 denial, there is, nonetheless, no medical evidence 
or other competent evidence to support this argument.  The 
Board notes that service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality (such as a 
personality disorder) by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  However, establishing that such has 
occurred requires both medical evidence of a current 
psychiatric disability, and medical evidence of in-service 
aggravation, neither of which has been received in this case.

The Board emphasizes that the veteran is a layperson without 
the appropriate medical training and expertise; as such, she 
simply is not competent to provide a probative opinion on a 
medical matter, such as the existence of a current 
disability, and a relationship between current disability and 
service (to include on the basis of aggravation of a pre-
existing personality disorder).  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Similarly, the 
veteran's assertions as to what various private treatment 
providers have told her are the specific psychiatric 
conditions she has had since separation from service, does 
not constitute competent or probative evidence to support the 
claim on appeal.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Accordingly, where, as here, resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for a 
psychiatric disability, to include adjustment disorder, have 
not been met, and the RO's March 1995 denial of service 
connection remains final.  As the veteran has not fulfilled 
her threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for a psychiatric disability, to include 
adjustment disorder, has not been received, the appeal is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


